Pee Cueiam :
There yas not sufficient evidence upon the trial below to impeach the judgment which Karl Kline, the plaintiff, held against his son George, nor the execution issued upon said judgment, under which the personal property of the latter was sold. This sale placed a good title in Karl Kline. When, therefore, the same property was .again sold as the property of George Kline, upon an execution issued by defendant Huffna-gle, the latter became a trespasser. All this is plain enough.
The defendants contend, however, that the judgment Karl Kline held against his son had been fully paid, and offered some evidence to that effect, consisting of the declarations of the Klines, father and son. This testimony was by no means strong, but was properly submitted to the jury. It was clearly insufficient to justify a verdict against the validity of the judgment, contradicted as it was by the Klines. The defendant *230Huffnagle further contended that the plaintiff was estopped from setting up the judgment as an existing indebtedness, as against his, Huffnagle’s, claim, for the reason that the plaintiff had led him to believe that the note held by the plaintiff against his son George was paid and satisfied. The court below refused to affirm defendants’ point in which the question of estoppel was raised. See eighth assignment. We find no error in this. The evidence did not warrant the point. The declarations of George Kline made in the absence of his father could not affect the latter, while the declarations of Karl Kline, upon which much stress was laid, were not made to Huffnagle, but to the assessor in his presence, and were, besides, of an equivocal character. Acts or declarations to bind as an estoppel must have been acted upon. Something must have been done on the faith of them, before they can be invoked as an estoppel. This record is barren of any evidence to show that Huffnagle became a creditor by reason of any act or declaration of Karl Kline.
Nor do we see error in the ruling of the court below upon the question of damages. The jury were told that the measure of damages was the amount the plaintiff was obliged to pay at the sheriff’s sale to get his property back. Whether it was worth more or less, the plaintiff was obliged to pay $521 to get it, and we think he was entitled to recover that amount. There are many other matters in the case, but what has been said covers all that it is necessary to refer to.
Judgment affirmed.